                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:18-CV-230-MOC-DSC


 UNITED STATES of AMERICA ex rel.
 GARY WALL,

                        Plaintiff,
                                                                   UNDER SEAL
                 vs.
                                                                      ORDER
 ABBOTT LABORATORIES f/k/a
 ST. JUDE MEDICAL INC et al

                        Defendants.




         The United States of America (the “Government”), having declined to intervene in this

action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court now rules as follows:

         IT IS ORDERED that:

         1.     The Complaint (Doc. No. 2), the Government’s Notice of Election to Decline

Intervention and Motion to Unseal Complaint (Doc. No. 22), and this Order be unsealed;

         2.     If Relator elects to proceed with this action pursuant to 31 U.S.C. § 3730(c)(3) and

N.C.G.S. § 1-609(f), Relator shall serve the Complaint on Defendants within ninety days of this

Order;

         3.     All other contents of the Court’s file in this action remain under seal and will not

be made public or served upon the Defendants, except for the Complaint, this Order and the

Government’s Notice of Election to Decline Intervention, which the Relator will serve upon the

Defendants only after service of the Complaint;




      Case 3:18-cv-00230-MOC-DSC Document 23 Filed 12/02/20 Page 1 of 2
         4.    The seal be lifted as to all other matters occurring in this action after the date of this

Order;

         5.    The parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The

United States may order any deposition transcripts and are entitled to intervene in this action, for

good cause, at any time;

         6.    The parties shall serve all notices of appeal upon the United States;

         7.    All orders of this Court shall be sent to the United States; and that

         8.    Should the Relator or the Defendants propose that this action be dismissed, settled,

or otherwise discontinued, the Court will solicit the written consent of the United States before

ruling or granting its approval.

         SO ORDERED.
                                           Signed: December 2, 2020




                                                   2

      Case 3:18-cv-00230-MOC-DSC Document 23 Filed 12/02/20 Page 2 of 2
